DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 12/14/2021 and Applicant’s request for reconsideration of application 16/600537 filed 12/14/2021.
Claims 1-12 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claim 1. Applicant amended claim 1 recites (in two claim limits) the limit "non-generic vehicle electronic logging device (ELD)”. There is no support for the term non-generic within the disclosure of the present application. As such, the amended claim 1 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claim 1. Applicant amended claim 1 recites (in two claim limits) the limit "anomalous log element”. There is no support for the term anomalous within the disclosure of the present application. As such, the amended claim 1 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. 
Applicant claim 1 recites the limit (or an equivalent) "a vehicle-attached proprietary hour-of-service (HoS) hardware device operating as a specialized and non-generic vehicle electronic logging device (ELD) 
connected to the vehicle OBD device, wherein the vehicle-attached 
proprietary HoS hardware intelligently detects an anomalous log element in a driver-specific ELD log by tracking and identifying potentially-dangerous log elements approaching a regulatory violation threshold in real time before an actual regulatory violation occurs, and then generates a pre-violation alert to a currently logged-in driver to minimize chances of exceeding a regulatory violation threshold, which in turn reduces regulatory violations by the currently logged-in driver”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to use to intelligently detects an anomalous log element in a driver-specific ELD log by tracking and identifying potentially-dangerous log elements approaching a regulatory violation threshold in real time before an actual regulatory violation occurs, and then generates a pre-violation alert to a currently logged-in driver to minimize chances of exceeding a regulatory violation threshold, which in turn reduces regulatory violations by the currently logged-in driver. However, electronic logging device (ELD) is described in the specification at a high level of generality for the functions that a performed. However, the specification lack details as to the physical operation of the electronic logging device (ELD), how the ELD physically connected to the system, and how the intended functions are performed or the result is achieved. Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. See MPEP § 2161. As such, claim 1 and any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of commercial vehicle insurance risk scoring without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “intelligently detects an anomalous log element in a driver-specific ELD log by tracking and identifying potentially-dangerous log elements approaching a regulatory violation threshold in real time before an actual regulatory violation occurs, and then generates a pre-violation alert to a currently logged-in driver to minimize chances of exceeding a regulatory violation threshold, which in turn reduces regulatory violations by the currently logged-in driver:
generate a driver-specific ELD log that contains a currently logged-in driver’s on-duty, off-duty, and resting activities associated with the vehicle; an accident-causality historical and statistical database; identify a plurality of insurance risk factors, to assign a numerical value for each insurance risk factor per monitored vehicle, and to determine a weighting ratio per insurance risk factor after analyzing the raw OBD data stream, the driver-specific ELD log, and accident-causality statistics from the accident-causality historical and statistical database, wherein each weighing ratio is directly proportional to a closeness of correlation between an insurance risk factor and an actual accident caused by a particular insurance risk factor; derives a commercial vehicle insurance risk score by multiplying the numerical value for each insurance risk factor per monitored vehicle with the weighting ratio per insurance risk factor to generate a plurality of sub-scores from all insurance risk factors, and then by adding all sub-scores and performing a statistical normalization with a min-max feature scaling to produce the commercial vehicle insurance risk score;”. 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Commercial vehicle insurance risk scoring is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data from the computer server are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claim limits of receiving, storing, and transmitting data from a vehicle on-board diagnostics (OBD) device are claimed and described at a high level of generality as to merely perform the functions typically performed by an OBD. The claim limit “a vehicle-attached proprietary hour-of-service (HoS) hardware device operating as a specialized and non-generic vehicle electronic logging device (ELD)
connected to the vehicle OBD device, wherein the vehicle-attached
proprietary HoS hardware” describes what an ELD but does not include any implementation details as to how the device performs the functions that tracks, improves, and alerts commercial vehicle regulation compliance required by a government’s commercial vehicle regulatory agency. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor . The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0039] [0057]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-12, these claims recite limitations that further define the same abstract idea directed toward insurance risk scoring noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward  commercial vehicle insurance risk scoring are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The applicant again argues that the amended claims include non-generic and proprietary hardware components. However, the claim limit “vehicle-attached proprietary hour-of-service (HoS) hardware device operating as a specialized and non-generic vehicle electronic logging device (ELD)  connected to the vehicle OBD device” essentially is claimed and described in the specification as a “black box”. The claims and specification describes what an ELD but does not include any implementation details as to how the device performs the functions that tracks, improves, and alerts commercial vehicle regulation compliance required by a government’s commercial vehicle regulatory agency. Further, the claims are broad enough to include merely tracking a drivers speed and alerting the driver when they are over a posted speed limit. The examiner has included several references in the Conclusion section which teach vehicle hardware which perform this function. As currently claimed, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jo (PGPub No. 20040257245) teaches a speed violation control system using a dedicated short-range communication comprises Road-Side Equipment for transmitting the speed information of a vehicle and for receiving processed results and On-Board Equipment mounted inside the vehicle to transmit the speed information of the vehicle to the RSE and then receive the processed result from the RSE. The system notifies a driver of certain control details in real time and prevents vehicle accidents in advance via warning messages when the vehicle exceeds a safe speed zone, thus eliminating the manpower needed to examine photographs of speeding vehicles.
Hines (PGPub No. 20070236342) teaches a telematic parametric speed metering system, for monitoring speed of a vehicle e.g. motor vehicle and car, determining location and speed of the vehicle, determining a geographic zone in which the vehicle is traveling, updating speed limits based on the geographic zones, warning a driver that he or she is violating geographical zone specific speed limits, and reporting speed limit violations to an authority agency, for providing a safe environment on a surrounding road and a governmental entity e.g. state, city and municipality.
McClellan (US Patent No. 10522033) teaches the vehicle monitoring system is configured to monitor driver speed using OBD 203 data such as speedometer, odometer, tachometer data or speed inferred from GPS data. Speeding violations may be determined by comparing vehicle speed (as provided by the OBD 203 or as inferred from GPS data) to a speed-by-street database such as a generic third-party data set similar to that commercially available from NAVTEQ of Chicago, Ill., and generating a driver violation when the vehicle speed exceeds the speed-by-street. The driver violation causes the MCM 202 to generate an audible/visual warning to the driver in order to change driver behavior over time. In this manner, the vehicle monitoring system provides for mentoring of driver behavior in order to improve safety and reduce fleet management costs.
Binion (US Patent No. 10410291) teaches that embodiments may relate to systems and methods for analyzing unmanned aerial missions. An unmanned aerial mission monitoring system, as described herein, may include an unmanned aerial mission monitoring (“UAMM”) computer device. The UAMM computer device may be configured to (i) store the plurality historical mission data based upon a plurality of unmanned aerial missions, (ii) determine one or more business rules based upon the plurality of historical mission data, (iii) receive, from a user, pre-mission data for a planned unmanned aerial mission, (a) wherein the planned unmanned aerial mission is a commercial mission, (b) wherein the pre-mission data includes a type of mission, and (c) wherein the pre-mission data may include, but is not limited to, mission type, flight time, time of day, flight path, drone model, drone software versions, drone maintenance schedule, drone maintenance history, payload information, system weight, drone map versions, drone collision avoidance systems installed, battery information, potential weather conditions, mission location, adherence to airspace restrictions, and operator information, (iv) calculate a risk for the unmanned aerial mission based, at least in part on, the pre-mission data and the plurality of historical mission data, (v) compare the pre-mission data to the plurality of historical mission data to determine one or more missions of the plurality of historical mission data of the same type of mission as the pre-mission data, (vi) determine an insurance policy (and/or a usage-based or mission-based insurance premium or rate) based upon the pre-mission data, the one or more business rules, and/or a plurality of historical mission data, the determined one or more missions, (vii) transmit, to the user, the insurance policy, (viii) receive acceptance of the insurance policy from the user, (ix) receive, from a computer device associated with a telematics monitoring service, a plurality of telematics information from the unmanned aerial mission, wherein the plurality of telematics information may include, but is not limited to, human or automated operation, operator identification, speed information, altitude information, any vehicle failures during the mission, any sensor failures during the mission, any software failures during the mission, any failure to respond to at least one of warnings and alerts, any overrides of automated modes, any safety interventions, on-board telemetry, diagnostics data, and/or data about any relevant objects external to the drone, (x) generate a scenario model of a drone accident based upon the plurality of telematics data, (xi) generate at least one insurance claim form based upon the scenario model, (xii) update at least one of the one or more business rules and the plurality of historical mission data based upon the plurality of telematics information, (xiii) determine one or more safe operating guidelines based upon the plurality of historical mission data, (xiv) compare the plurality of telematics information to the one or more safe operating guidelines to determine if there were any violations of the safe operating guidelines during the unmanned aerial mission, and/or (xv) adjust a future insurance policy for the user based upon if there were any determined violations. The UAMM computing device may include additional, less, or alternate functionality, including that discussed elsewhere herein.
Iqbal (US Patent No. 10373257) teaches that various aspects of the disclosure, methods, computer-readable media, software, and apparatuses are disclosed that provide a vehicle telematics management system for collecting, evaluating, and communicating vehicle telematics. The vehicle telematics management system may allow people and/or organizations to monitor operations of a vehicle carrying certain individuals. For example, the vehicle telematics system may allow a parent, guardian, caretaker, superior, etc. to monitor the behavior of a vehicle carrying a child, subordinate, etc. In particular, the vehicle telematics data may be suited to allow a parent to monitor the driving behavior of his/her teenage son or daughter. The vehicle telematics management system may evaluate vehicle telematics data and communicate notifications to a parent, guardian, caretaker, superior, etc. if certain conditions are met. For example, the system may transmit notifications to a parent or other superior if restrictions are violated (e.g., driving outside a geo-fence, driving at high speeds, braking too hard, cornering too hard, etc.). Other uses of the vehicle telematics management system include allowing an auto-insurance company or rental car company to monitor the behavior of its customers, potential customers, or others operating a vehicle that it covers. The vehicle telematics management system may evaluate vehicle telematics data and communicate notifications to an auto-insurance company or rental car company if certain conditions are met, such as the violations of one or more restrictions (e.g., speed restrictions, acceleration/deceleration restrictions, etc.).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/25/2022